                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CLAUDE BENT,                                     Case No. 19-cv-06123-DMR
                                   8                      Plaintiff,
                                                                                             ORDER ON PETITION FOR WRIT OF
                                   9               v.                                        HABEAS CORPUS AND MOTION FOR
                                                                                             TEMPORARY RESTRAINING ORDER
                                  10        WILLIAM P. BARR, et al.,
                                                                                             Re: Dkt. Nos. 1, 5
                                  11                      Defendants.

                                  12             Petitioner Claude Bent is a noncitizen from Jamaica who is currently in Immigration and
Northern District of California
 United States District Court




                                  13   Customs Enforcement (“ICE”) custody pending the conclusion of his removal proceedings. On

                                  14   September 26, 2019, Bent filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 in

                                  15   which he asks the court to order his release from custody or to direct the United States Department

                                  16   of Justice Executive Office for Immigration Review (“EOIR”) to provide him with an individualized

                                  17   custody hearing. [Docket No. 1 (“Petition”).] He also filed a motion for a temporary restraining

                                  18   order (“TRO”) seeking to enjoin his continued detention without a custody hearing until the court

                                  19   decides his habeas petition. [Docket No. 1-1 (“Mot.”).] The court held a hearing on November 14,

                                  20   2019. Following the hearing, the court ordered additional briefing on Bent’s due process claim,

                                  21   (Docket No. 16), which the parties filed. [Docket Nos. 17 (“Pet. Supp. Br.”), 18 (“Resp. Supp.

                                  22   Br.”).]

                                  23             Upon reviewing the parties’ briefs and hearing oral argument, the court denies Bent’s

                                  24   petition. The motion for a TRO is denied as moot.

                                  25   I.        BACKGROUND

                                  26             Bent was born in Jamaica and is 58 years old. Petition ¶ 6. He came to the United States as

                                  27   a lawful permanent resident at age 18. Id. In 2006, Bent was convicted of voluntary manslaughter

                                  28   and attempted murder in California state court. Neither party disputes that the attempted murder
                                   1   conviction involved an adult victim. Bent was sentenced to just over thirteen years for both offenses.

                                   2   Id. ¶ 14. Upon serving his term of imprisonment, Bent was immediately detained by ICE. Id.

                                   3          A.      Removal Proceedings

                                   4          On July 20, 2016, the DHS commenced removal proceedings, asserting that Bent’s

                                   5   attempted murder conviction constituted an aggravated felony as defined under 8 U.S.C. §§

                                   6   1101(a)(43)(A), (U), and therefore subjected him to deportation. Petition ¶ 15. See 8 U.S.C. §

                                   7   1226(c)(1)(B) (stating that noncitizens convicted of an aggravated felony are deportable). The

                                   8   Immigration Judge (“IJ”) concluded that Bent was removable for committing an aggravated felony.

                                   9   Bent appealed to the Board of Immigration Appeals (“BIA”), where he argued that he was not

                                  10   deportable for the attempted murder conviction because California construes that crime more

                                  11   broadly than the analogous crime listed in the Immigration and Nationality Act (“INA”), 8 U.S.C.

                                  12   § 1101(a)(43)(A). See Bent v. Barr, 775 Fed. App’x 281, 282-3 (2019). The BIA rejected Bent’s
Northern District of California
 United States District Court




                                  13   argument and held that he was removable because “the full range of conduct punishable as ‘murder’

                                  14   under section 187(a) of the California Penal Code corresponds categorically to generic ‘murder’

                                  15   under [8 U.S.C. § 1101(a)(43)(A)].” Id. Bent appealed to the Ninth Circuit.

                                  16          On appeal, the Ninth Circuit examined the “categorical approach,” which is used to
                                       determine whether a state offense is comparable to an aggravated felony as listed in the INA. The
                                  17
                                       categorical approach looks to whether “the state statute defining the crime of conviction
                                  18
                                       categorically fits within the ‘generic’ federal definition of a corresponding aggravated felony.”
                                  19
                                       Moncrieffe v. Holder, 569 U.S. 184, 190 (2013) (citations and internal quotation marks omitted).
                                  20
                                       Because the relevant offenses “must be viewed in the abstract” based on a purely statutory reading,
                                  21
                                       the facts underlying the noncitizen’s actual conviction are irrelevant to the analysis. See id. In
                                  22
                                       Bent’s case, the Ninth Circuit determined that the BIA “did not consider whether generic INA
                                  23
                                       murder encompasses feticide, which is punishable conduct under California’s murder statute.” Bent,
                                  24
                                       775 Fed. App’x at 283. It remanded the case to BIA to consider whether attempted murder under
                                  25
                                       the INA includes feticide. Id. BIA issued a decision on November 19, 2019. [Docket No. 19, Ex.
                                  26
                                       1.] It found that section 187(a) is more broad than general murder under the INA, but that the statute
                                  27
                                       is divisible into two separate offenses, “murder of a human being” and “murder of a fetus.” Id. at
                                  28
                                                                                         2
                                   1   6. It also found that “murder of a human being” is a categorical match to generic murder under the

                                   2   INA, which may support that Bent is removable based on his conviction for the murder of an adult.

                                   3   Id. However, the BIA remanded the issue to the IJ because there were outstanding evidentiary

                                   4   issues. Id. The final outcome of Bent’s removability proceedings therefore remains pending.

                                   5          B.        Requests for Bond Hearings

                                   6          On February 1, 2017, Bent was denied bond. Maldonado Decl. ¶ 9. He requested a new

                                   7   bond hearing, which was held on November 29, 2017. Id. ¶ 16. He was again denied bond. In a

                                   8   written opinion dated January 5, 2018, the IJ found that “based on the evidence submitted, the

                                   9   Department has demonstrated by clear and convincing evidence that [Bent] poses a danger to the

                                  10   community and a flight risk.” Id. at ¶ 17, Ex. 1. In addition, the IJ found that, based in part on

                                  11   Petitioner’s final administrative order of removal to Jamaica, “the Department has met its burden to

                                  12   prove [Petitioner] would pose a flight risk if released.” Id.
Northern District of California
 United States District Court




                                  13          Bent requested another bond hearing on June 26, 2019 based on materially changed

                                  14   circumstances. Petition ¶ 19. On June 27, 2019, the IJ denied the request. The IJ issued a

                                  15   memorandum decision on August 14, 2019, which explained that Bent’s request for a bond hearing

                                  16   was denied for two reasons. Mot., Ex. C. The IJ held that Bent was no longer eligible for a bond
                                       hearing after the Supreme Court’s decision in Jennings v. Rodriguez, 138 S. Ct. 830 (2018), because
                                  17
                                       Bent had failed to demonstrate that “the Court has jurisdiction over a subsequent custody
                                  18
                                       redetermination hearing.” See id. The IJ also found that Bent “failed to show materially changed
                                  19
                                       circumstances that would alter the Court’s previous findings,” and specifically stated that “the
                                  20
                                       change in the case’s posture [based on the Ninth Circuit remand] is not a circumstance that would
                                  21
                                       materially change the Court’s previous findings that [Petitioner] would pose a danger to society if
                                  22
                                       released.” Id.
                                  23
                                              At this time, Bent remains detained at the Mesa Verde ICE Processing Center. Maldonado
                                  24
                                       Decl. ¶ 27.
                                  25
                                       II.    PETITION FOR WRIT OF HABEAS CORPUS
                                  26
                                              A.        Administrative Exhaustion
                                  27
                                              Respondents argue that the court should dismiss Bent’s habeas petition because he has not
                                  28
                                                                                         3
                                   1   exhausted his remedies before the BIA. Under 28 U.S.C. § 2241(c)(3), a federal district court is

                                   2   authorized to grant a writ of habeas corpus when a petitioner is “in custody in violation of the

                                   3   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The Ninth Circuit

                                   4   “require[s], as a prudential matter, that habeas petitioners exhaust available judicial and

                                   5   administrative remedies before seeking relief under § 2241.” Castro-Cortez v. I.N.S., 239 F.3d

                                   6   1037, 1047 (9th Cir. 2001), abrogated on other grounds by Fernandez-Vargas v. Gonzales, 548

                                   7   U.S. 30 (2006); see also Rojas-Garcia v. Ashcroft, 339 F.3d 814, 819 (9th Cir. 2003) (holding that

                                   8   a “petitioner must exhaust administrative remedies before raising the constitutional claims in a

                                   9   habeas petition when those claims are reviewable by the BIA on appeal”). Courts may require

                                  10   prudential exhaustion when:

                                  11                    (1) agency expertise makes agency consideration necessary to generate a
                                                        proper record and reach a proper decision; (2) relaxation of the requirement
                                  12                    would encourage the deliberate bypass of the administrative scheme; and
Northern District of California
 United States District Court




                                                        (3) administrative review is likely to allow the agency to correct its own
                                  13
                                                        mistakes and to preclude the need for judicial review.
                                  14   Hernandez v. Sessions, 872 F.3d 976, 988 (9th Cir. 2017) (quoting Puga v. Chertoff, 488 F.3d 812,
                                  15   815 (9th Cir. 2007) (citations omitted)). However, “even if the three Puga factors weigh in favor
                                  16   of prudential exhaustion, a court may waive the prudential exhaustion requirement if ‘administrative
                                  17   remedies are inadequate or not efficacious, pursuit of administrative remedies would be a futile
                                  18   gesture, irreparable injury will result, or the administrative proceedings would be
                                  19   void.’” Hernandez, 872 F.3d at 988 (quoting Laing v. Ashcroft, 370 F.3d 994, 1000 (9th Cir. 2004)
                                  20   (citation and quotation marks omitted)).
                                  21             In this case, Bent requested another bond hearing on June 26, 2019. The IJ denied the request
                                  22   on June 27, 2019 and issued a memorandum decision on August 14, 2019. Petition ¶¶ 19-20; Mot.,
                                  23   Ex. C. Bent appealed that decision to the BIA in early July 2019.1 Bent represents that BIA appeals
                                  24   “often take four months or more,” id. ¶ 20, and the associated delays will prevent efficacious relief.
                                  25   Respondent represents that the appeal is “likely to be decided within a couple of months” and could
                                  26   grant the same relief that Bent is requesting here. Opp. at 6. At the hearing, counsel for both parties
                                  27

                                  28   1
                                           Bent’s counsel was unable to identify the exact date at the hearing.
                                                                                          4
                                   1   represented that the BIA decision on Bent’s bond request would likely be decided within six months;

                                   2   however, they agreed that there were a “lot of variables” that may shorten or extend that time.

                                   3          Currently, it has been approximately nine months since Bent filed an appeal regarding the

                                   4   denial of his bail. Given that the BIA proceeding has already exceeded both parties’ estimation of

                                   5   when a decision could be expected, and that there is nothing before the court that indicates a decision

                                   6   will be shortly forthcoming, the court finds that Bent’s administrative remedies have been

                                   7   inadequate. Therefore, waiver of prudential exhaustion is appropriate in this case.

                                   8          B.      Entitlement to a Bond Hearing

                                   9                  1.      Legal Framework

                                  10          The INA provides a “complex statutory framework of detention authority” codified at 8

                                  11   U.S.C. §§ 1226 and 1231. Prieto-Romero v. Clark, 534 F.3d 1053, 1057 (9th Cir. 2008). Where a

                                  12   noncitizen falls within the statutory scheme “can affect whether his detention is mandatory or
Northern District of California
 United States District Court




                                  13   discretionary, as well as the kind of review process available to him if he wishes to contest the

                                  14   necessity of his detention.” Id. Section 1226(a) provides the Attorney General with discretionary

                                  15   authority to arrest and detain a noncitizen “pending a decision on whether the alien is to be removed

                                  16   from the United States.” 8 U.S.C. § 1226(a); Prieto-Romero, 534 F.3d at 1057. A noncitizen
                                       detained pursuant to section 1226(a) can appeal ICE’s initial custody determination to an
                                  17
                                       immigration judge, who is authorized to “release the alien, and determine the amount of bond, if
                                  18
                                       any, under which the respondent may be released.” 8 C.F.R. § 1236.1(d)(1); see also 8 C.F.R. §
                                  19
                                       1003.19(a) (granting immigration judges jurisdiction to review custody and bond determinations).
                                  20
                                       By contrast, section 1226(c) mandates detention for noncitizens who have committed certain
                                  21
                                       criminal offenses. 8 U.S.C. § 1226(c). A noncitizen subject to mandatory detention under section
                                  22
                                       1226(c) can only be released for witness protection purposes and if the noncitizen “will not pose a
                                  23
                                       danger to the safety of other persons or of property and is likely to appear for any scheduled
                                  24
                                       proceeding.” 8 U.S.C. § 1226(c)(2).
                                  25
                                              Since 2001, the Supreme Court and the Ninth Circuit have “grappled in piece-meal fashion
                                  26
                                       with whether the various immigration detention statutes may authorize indefinite or prolonged
                                  27
                                       detention of detainees and, if so, may do so without providing a bond hearing.” Rodriguez v.
                                  28
                                                                                         5
                                   1   Hayes (“Rodriguez I”), 591 F.3d 1105, 1114 (9th Cir. 2010). In Zadvydas v. Davis, 533 U.S. 678

                                   2   (2001), the Supreme Court considered challenges to the prolonged detention of two noncitizens who

                                   3   were being held in the post-90-day removal period pursuant to section 1231(a)(6). The government

                                   4   had been unable to effectuate their removal because none of the available countries of removal were

                                   5   willing to accept them. Id. at 684-86. The Court held that section 1231(a)(6), “read in light of the

                                   6   Constitution’s demands, limits an alien’s post-removal period detention to a period reasonably

                                   7   necessary to bring about that alien’s removal from the United States,” and “does not permit

                                   8   indefinite detention.” Id. at 689. The Court found that “[a] statute permitting indefinite detention

                                   9   of an alien would raise a serious constitutional problem,” given the Fifth Amendment’s Due Process

                                  10   Clause, which “forbids the Government to depriv[e] any person . . . of . . . liberty . . . without due

                                  11   process of law.” Id. at 690 (quotation omitted). Relying on the canon of constitutional avoidance,

                                  12   the Court held that “once removal is no longer reasonably foreseeable, continued detention is no
Northern District of California
 United States District Court




                                  13   longer authorized by statute.” Id. at 690, 699. Therefore, after a presumptively reasonable six-

                                  14   month period of post-removal period detention under section 1231(a)(6), a noncitizen is entitled to

                                  15   release if he or she “provides good reason to believe that there is no significant likelihood of removal

                                  16   in the reasonably foreseeable future.” Id. at 701, 121 S.Ct. 2491.
                                               In Demore v. Kim, 538 U.S. 510 (2003), the Supreme Court held that mandatory detention
                                  17
                                       under section 1226(c) for the “brief period necessary” to complete removal proceedings is
                                  18
                                       “constitutionally permissible” under the Fifth Amendment.            The Supreme Court cautioned,
                                  19
                                       however, that such detention has “a definite termination point” and typically “lasts roughly a month
                                  20
                                       and a half in the vast majority of cases in which it is invoked, and about five months in the minority
                                  21
                                       of cases in which the alien chooses to appeal.” Id. at 529–30. Demore accordingly concluded that
                                  22
                                       the six-month detention at issue constituted reasonable “temporary” confinement. Id. at 530–31.
                                  23
                                              Five years after Demore, the Ninth Circuit held that the “prolonged detention” of a
                                  24
                                       noncitizen under section 1226(a) “without adequate procedural protections,” such as access to a
                                  25
                                       bond hearing before an immigration judge, “would raise serious constitutional concerns.” Casas-
                                  26
                                       Castrillon v. Department of Homeland Security, 535 F.3d 942, 950 (9th Cir. 2008) (“Casas”).
                                  27
                                       In Casas, a lawful permanent resident who had been detained for nearly seven years under sections
                                  28
                                                                                          6
                                   1   1226(c) and 1226(a) sought habeas relief while his petition for review of his removal order was

                                   2   pending. Id. at 945-48. Given the constitutional concerns, the Ninth Circuit construed section

                                   3   1226(a) to require the government to provide a lawful permanent resident with “a neutral forum in

                                   4   which to contest the necessity of his continued detention,” at which the government must establish

                                   5   that the individual poses a flight risk or a danger to the community in order to justify continued

                                   6   detention. Id. at 949, 951. In Singh v. Holder, 638 F.3d 1196 (9th Cir. 2011), the Ninth Circuit

                                   7   clarified that, in bond hearings held under Casas (“Casas hearings”), “the government must prove

                                   8   by clear and convincing evidence that an alien is a flight risk or a danger to the community to justify

                                   9   denial of bond.” Id. at 1203.

                                  10          In 2015, the Ninth Circuit considered the procedural protections available to noncitizens

                                  11   detained under 8 U.S.C. §§ 1225(b) and 1226(c). See Rodriguez v. Robbins (“Rodriguez III”), 804

                                  12   F.3d 1060 (9th Cir. 2015), reversed by Jennings v. Rodriguez, 138 S.Ct. 830 (2018). In Rodriguez
Northern District of California
 United States District Court




                                  13   III, a certified class of noncitizens challenged their prolonged detentions pursuant to 8 U.S.C. §§

                                  14   1225(b), 1226(a), 1226(c), and 1231(a) without the provision of individualized bond hearings.2 804

                                  15   F.3d at 1065. Following the entry of a preliminary injunction, which was affirmed on appeal, see

                                  16   Rodriguez v. Robbins (“Rodriguez II”), 715 F.3d 1127 (9th Cir. 2013), the district court granted
                                       summary judgment to the class and entered a permanent injunction requiring the government to
                                  17

                                  18

                                  19
                                       2
                                         Section 1225(b) “applies to ‘applicants for admission’ who are stopped at the border or a port of
                                       entry, or who are ‘present in the United States’ but ‘ha[ve] not been admitted.’” Rodriguez III, 804
                                  20   F.3d at 1081 (quoting 8 U.S.C. § 1225(a)(1)). “The statute provides that asylum seekers ‘shall be
                                       detained pending a final determination of credible fear of persecution and, if found not to have such
                                  21   a fear, until removed.’” Id. (quoting 8 U.S.C. § 1225(b)(1)(B)(iii)(IV)). As to all other such
                                       applicants for admission, the statute provides for mandatory detention “if the examining
                                  22   immigration officer determines that [the individuals] seeking admission [are] not clearly and beyond
                                       a doubt entitled to be admitted.” 8 U.S.C. § 1225(b)(2)(A).
                                  23
                                       As discussed above, 8 U.S.C. § 1226(c) “requires that the Attorney General detain any non-citizen
                                  24   who is inadmissible or deportable because of his criminal history upon that person’s release from
                                       imprisonment, pending proceedings to remove him from the United States.” Rodriguez III, 804
                                  25   F.3d at 1078, n.8. Detention under section 1226(c) is mandatory and individuals detained under that
                                       section may be released only if the government deems it “necessary” for witness protection
                                  26   purposes. Id. at 1078 (citing 8 U.S.C. § 1226(c)(2)).

                                  27   Section 1226(a) provides that a noncitizen “may be arrested and detained pending a decision on
                                       whether the alien is to be removed from the United States.” Section 1231(a) governs detention of
                                  28   noncitizens following issuance of a final removal order.

                                                                                         7
                                   1   provide a bond hearing to any class member subject to detention longer than six months. 804 F.3d

                                   2   at 1065. The government was ordered to provide each detainee with a bond hearing by his or her

                                   3   195th day of detention, with such hearings occurring automatically after notice. Id. at 1072. The

                                   4   district court also required the government to prove by clear and convincing evidence that the

                                   5   detainee was a flight risk or a danger to the community in order to justify the denial of bond. Id. at

                                   6   1071. The district court declined to order other procedural requirements requested by the class. Id.

                                   7   The government appealed from the entry of the permanent injunction, and the class cross-appealed

                                   8   the district court’s order as to the procedural requirements for bond hearings. Id. at 1072-73.

                                   9           The Ninth Circuit affirmed in part and reversed in part. In relevant part, the court affirmed

                                  10   summary judgment and the entry of the permanent injunction as to the section 1226(c), 1225(b), and

                                  11   1226(a) subclasses. Relying on the canon of constitutional avoidance, the court construed sections

                                  12   1225(b) and 1226(c) as imposing a six-month time limit on detention, after which the government
Northern District of California
 United States District Court




                                  13   may continue detention only under the authority of section 1226(a). Id. at 1079, 1082. The court

                                  14   re-affirmed its decision in Casas that a noncitizen “subjected to prolonged detention under § 1226(a)

                                  15   is entitled to a hearing to establish whether continued detention is necessary because he would pose

                                  16   a danger to the community or a flight risk upon release.” Id. at 1085 (citing Casas, 535 F.3d at 949-
                                       52). The court thereby affirmed the district court’s permanent injunction requiring the government
                                  17
                                       to hold bond hearings every six months for noncitizens detained pursuant to sections 1226(c),
                                  18
                                       1225(b), and 1226(a). Id. at 1090. The court also affirmed the requirement that the government
                                  19
                                       “prove by clear and convincing evidence that an alien is a flight risk or a danger to the community
                                  20
                                       to justify denial of bond at a Casas hearing.” Id. at 1087 (quoting Rodriguez II, 715 F.3d at 1135
                                  21
                                       (quoting Singh, 638 F.3d at 1203)).
                                  22
                                               The Supreme Court reversed Rodriguez III in Jennings. The Court found that the Ninth
                                  23
                                       Circuit had misapplied the canon of constitutional avoidance as to sections 1225(b), 1226(c), and
                                  24
                                       1226(a), and determined that “its interpretations of the three provisions at issue . . . are implausible.”
                                  25
                                       138 S.Ct. at 842. As to section 1225(b), which “applies primarily to aliens seeking entry into the
                                  26
                                       United States,” the Court noted that the statute divides applicants into two categories: section
                                  27
                                       1225(b)(1) provides that certain noncitizens claiming a credible fear of persecution “shall be
                                  28
                                                                                           8
                                   1   detained for further consideration of the application for asylum,” while section 1225(b)(2) provides

                                   2   that noncitizens who fall within the scope of that provision “shall be detained for a [removal]

                                   3   proceeding.” Id. (emphasis added) (quoting 8 U.S.C. §§ 1225(b)(1)(B)(ii), 1225(b)(2)(A)). The

                                   4   Court found that “[r]ead most naturally, §§ 1225(b)(1) and (b)(2) mandate detention of applicants

                                   5   for admission until certain proceedings have concluded.” Id. The Court rejected the argument that

                                   6   those provisions contain an implicit six-month limit on the length of detention, observing that

                                   7   “nothing in the statutory text imposes any limit on the length of detention” or “even hints that those

                                   8   provisions restrict detention after six months.” Id. at 842, 843. As to the canon of constitutional

                                   9   avoidance, the Court held that “[s]potting a constitutional issue does not give a court the authority

                                  10   to rewrite a statute as it pleases . . . [i]nstead, the canon permits a court to ‘choos[e] between

                                  11   competing plausible interpretations of a statutory text.’” Id. at 843. The Court concluded that

                                  12   sections 1225(b)(1) are 1225(b)(1) are not ambiguous, and that “neither provision can reasonably
Northern District of California
 United States District Court




                                  13   be read to limit detention to six months.” Id. at 843-844 (contrasting section 1225(b), which

                                  14   provides that noncitizens “shall be detained” for further proceedings, with section 1231(a)(6), which

                                  15   provides that noncitizens “may be detained” after the completion of the removal period).

                                  16          Similarly, the Court held that section 1226(c), which applies to noncitizens already present
                                       in the United States, could not plausibly be construed to include an implicit six-month time limit on
                                  17
                                       the length of mandatory detention. Id. at 846-47. As to section 1226(a), the Court noted that
                                  18
                                       “[f]ederal regulations provide that aliens detained under § 1226(a) receive bond hearings at the
                                  19
                                       outset of detention.” Id. at 847. The Court held that “[n]othing in § 1226(a)’s text . . . supports the
                                  20
                                       imposition” of the procedural protections ordered by the Ninth Circuit—“namely, periodic bond
                                  21
                                       hearings every six months in which the Attorney General must prove by clear and convincing
                                  22
                                       evidence that the alien’s continued detention is necessary.” Id.
                                  23
                                                      2.      Discussion
                                  24
                                              Bent argues that he is eligible for a third bond hearing on three grounds: (1) that he is not
                                  25
                                       subject to mandatory detention under section 1226(c) because he has raised a “substantial argument”
                                  26
                                       against his removability; (2) that he is not subject to mandatory detention under Casas; and (3) that
                                  27
                                       even if he is subject to mandatory detention, “due process demands [he] be given the right to a bond
                                  28
                                                                                         9
                                   1   hearing to challenge his prolonged detention.” Mot. at 15. The first two arguments are statutory

                                   2   while the third is constitutional.

                                   3                           a.      Statutory Arguments

                                   4           Bent’s first two arguments address whether he is properly classified as subject to mandatory

                                   5   detention under section 1226(c). If he is subject to mandatory detention, then he is not statutorily

                                   6   eligible for a bond hearing because detention under that section may end prior to the conclusion of

                                   7   removal proceedings only under certain conditions that are not at issue in this case. See Jennings,

                                   8   138 S. Ct. at 847. If Bent is instead subject to discretionary detention under section 1226(a), then

                                   9   he may request a subsequent bond hearing but must show “that [his] circumstances have changed

                                  10   materially since the prior bond redetermination.” 8 C.F.R. § 1003.19(e). The court need not reach

                                  11   the question of whether Bent is subject to discretionary rather than mandatory detention. This is

                                  12   because even assuming (without deciding) that Bent is subject to discretionary detention under
Northern District of California
 United States District Court




                                  13   section 1226(a), he has not shown that the IJ erred in denying him a new bond hearing. See Kharis

                                  14   v. Sessions, 2018 WL 5809432, *4 (N.D. Cal. November 6, 2018) (stating that a district court has

                                  15   jurisdiction to review an IJ’s discretionary bond denial only “where that bond denial is challenged

                                  16   as legally erroneous or unconstitutional”).
                                               The record does not contain a written opinion from Bent’s initial bond hearing in February
                                  17
                                       2017. In the opinion following Bent’s second bond hearing in November 2017, the IJ denied bond
                                  18
                                       on two grounds: that Bent was a danger to society and that he was a flight risk. See Maldonado
                                  19
                                       Decl., Ex. 1 at 3-4. The majority of that opinion is dedicated to examining Bent’s criminal history.
                                  20
                                       See id. The IJ also found that Bent would pose a flight risk if he were released, given that he was
                                  21
                                       (1) under a final administrative order of removal; (2) he did not have a stable address, residence, or
                                  22
                                       ties to the community; and (3) he would not be motivated to report to immigration authorities. See
                                  23
                                       id. at 4. Bent does not argue that the IJ erred in denying his second bond request. In June 2019,
                                  24
                                       Bent requested a third bond hearing solely on the basis that his merits case had been remanded from
                                  25
                                       the Ninth Circuit to the BIA. In denying the request, the IJ concluded that Bent is not eligible for a
                                  26
                                       bond hearing after Jennings. Mot., Ex. C, at 1. She further concluded that he did not show a material
                                  27
                                       change in circumstance since his prior hearing in November 2017. Specifically, she found that “the
                                  28
                                                                                        10
                                   1   change in the case’s posture is not a circumstance that would materially change the Court’s previous

                                   2   findings that the respondent would pose a danger to society if released.” Id. at 1.

                                   3          Bent argues that IJ erred in finding that he was not eligible for a new bond hearing because

                                   4   the Ninth Circuit remand of his merits case constitutes a change in material circumstance.3 He

                                   5   argues that the remand is material to the IJ’s previous finding that he is a flight risk because that

                                   6   determination rested in part on the basis that he was under a final order of removal. Reply at 12.

                                   7   According to Bent, the change in the case’s procedural posture renders him a lower flight risk since

                                   8   he is now more likely to succeed in his removal case and therefore less likely to avoid adjudication.

                                   9   See id. However, even if Bent is correct that the remand of his merits case makes him a lower flight

                                  10   risk, his argument does not address the IJ’s prior finding that he is a danger to society. Although an

                                  11   IJ may weigh a “number of factors in determining whether a [detainee] merits release from bond,”

                                  12   In Re Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006), the IJ must “first determine[] that the [detainee]
Northern District of California
 United States District Court




                                  13   does not present a danger to the community.” Matter of Urena, 25 I. & N. Dec. 140, 141 (BIA

                                  14   2009). “Only if a [detainee] demonstrates that he does not pose a danger to the community should

                                  15   an Immigration Judge continue to a determination regarding the extent of flight risk posed by the

                                  16   alien.” Id. It follows that, where an IJ finds that a detainee is a danger to the community, the
                                       detainee must show a change in material circumstance that is relevant to the danger assessment. See
                                  17
                                       Diaz Ortiz v. Smith, 384 F. Supp. 3d 140, 144 (D. Mass. 2019) (holding that an IJ’s “finding of
                                  18
                                       dangerousness renders irrelevant any complaints [the petitioner] raises about the immigration
                                  19
                                       judge’s consideration of his flight risk”). Bent has not articulated any reasons why the status of his
                                  20
                                       merits case is material to whether he is a danger to society.
                                  21
                                              Accordingly, even assuming without deciding that Bent is subject to discretionary detention
                                  22
                                       under section 1226(a), the IJ did not err in denying Bent’s request for a bond hearing because he
                                  23

                                  24

                                  25
                                       3
                                  26     Bent also argues that the IJ incorrectly determined that he is ineligible for a bond hearing under
                                       Jennings. According to Bent, that decision was based on the erroneous assumption that he is under
                                  27   mandatory detention pursuant to section 1226(c). Since the court assumes for the purposes of this
                                       order that Bent is subject to discretionary detention under 1226(a), Bent’s argument on that point is
                                  28   moot.

                                                                                         11
                                   1   failed to show a material change in circumstance.4

                                   2                          b.      Due Process Arguments

                                   3          Jennings only entertained statutory challenges to the INA’s detention scheme and remanded

                                   4   the question of whether prolonged detention without an individualized bond hearing violates the due

                                   5   process clause of the Fifth Amendment. After Jennings, the Ninth Circuit stated its “grave doubts

                                   6   that any statute that allows for arbitrary prolonged detention without any process is constitutional,”

                                   7   but remanded the issue to the district court. Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018).

                                   8   Accordingly, there remains “a dearth of guidance regarding the point at which an individual’s

                                   9   continued mandatory detention under Section 1226(c) becomes unconstitutional.” Gonzalez v.

                                  10   Bonnar, No. 18-cv-05321-JSC, 2019 WL 330906, at *3 (N.D. Cal. Jan. 25, 2019); see also

                                  11   Rodriguez v. Nielsen, No. 18-cv-04187-TSH, 2019 U.S. Dist. LEXIS 4228, at *17 (N.D. Cal. Jan.

                                  12   7, 2019) (“[A]s matters stand now, there is no controlling precedent for this Court to follow.”).
Northern District of California
 United States District Court




                                  13          One court in this district has held that detainees are constitutionally entitled to individualized

                                  14   bond hearings after six months, at which point their detention has become prolonged. Rodriguez,

                                  15   2019 U.S. Dist. LEXIS 4228, at *18. That decision noted that this Circuit’s primary decisions on

                                  16   prolonged detention, including Casas, Tijani, and Diouf, “invoked the doctrine of constitutional
                                       avoidance to imply a statutory right to a bond hearing—a statutory right that does not survive the
                                  17
                                       Supreme Court’s holding in Jennings—but their reasoning was constitutional in nature.” Id.
                                  18
                                       Rodriguez found that a bright-line six-month rule aligned with the reasoning of these cases as well
                                  19
                                       as the Supreme Court’s decisions in Zadvydas and Demore. See id. at *18-19. Other courts have
                                  20
                                       held that there is no bright-line rule for the duration at which detention becomes constitutionally
                                  21
                                       impermissible. See, e.g., Gonzalez, 2019 WL 330906, at *2.
                                  22
                                              Absent controlling authority establishing a bright-line rule for a due process right to receive
                                  23
                                       periodic bond hearings, the court finds that it is appropriate to conduct an individualized due process
                                  24
                                       analysis under Mathews v. Eldridge, 424 U.S. 319 (1976). See Soto v. Sessions, No. 18-cv-02891-
                                  25

                                  26
                                       4
                                        Bent argues that the IJ erred by addressing the ultimate merits of a bond hearing rather than merely
                                  27   considering whether Bent had demonstrated a change in material circumstance. Mot. at 28-29. The
                                       court disagrees with Bent’s reading of the August 2019 memorandum and finds that it only
                                  28
                                       addressed the materiality of Bent’s changed circumstances.
                                                                                         12
                                   1   EMC, 2018 WL 3619727, at *3 (N.D. Cal. July 30, 2018) (applying Mathews factors to a habeas

                                   2   petitioner’s due process claims); Lopez Reyes v. Bonnar, 362 F. Supp. 3d 762, 775 (N.D. Cal. 2019)

                                   3   (same); De Paz Sales, No. 19-cv-04148-KAW, 2019 WL 4751894, at *7 (N.D. Cal. Sept. 30, 2019)

                                   4   (same); Jimenez, 2020 WL 510347, at *2 (same).5 Under Mathews, “[d]ue process is flexible and

                                   5   calls for such procedural protections as the particular situation demands.” 424 U.S. at 334. The

                                   6   three-part Mathews test requires courts to consider “(1) the private interest affected, (2) the

                                   7   government’s interest, and (3) the value added by alternative procedural safeguards to what has

                                   8   already been provided in the particular situation before the court.” Soto, 2018 WL 3619727, at *3

                                   9   (citing Mathews, 424 U.S. at 334-35).

                                  10                                  1.      Petitioner’s Interest

                                  11          The first factor is straightforward. Courts have held that there is a strong private interest

                                  12   based on the duration of the detention. De Paz Sales, 2019 WL 4751894, at *7 (N.D. Cal. Sept. 30,
Northern District of California
 United States District Court




                                  13   2019) (finding a strong private interest where the petitioner “risks continued detention absent a bond

                                  14   hearing”). In this case, Bent has been detained for over three years and has not received a bond

                                  15   hearing since November 2017. This period of detention leans heavily toward finding a strong

                                  16   private interest at stake. Lopez Reyes, 362 F. Supp. 3d at 776 (finding a strong private interest where
                                       the petitioner had been detained 22 months and received his last bond hearing 16 months prior); cf.
                                  17
                                       Soto, 2018 WL 3619727, at *3 (finding that the private interest is “not at its apex in these
                                  18
                                       circumstances” because the petitioner had been detained for just over 6 months and had received a
                                  19
                                       bond hearing 3 months prior). Respondents do not dispute that Bent has a strong private interest.
                                  20
                                       Accordingly, the court finds that the first Mathews factor weighs in Bent’s favor.
                                  21
                                                                      2.      Government’s Interest
                                  22
                                              The second factor addresses the government’s interest. Respondents argue that the statutory
                                  23
                                       detention framework grants it “broad discretion” to effect removal proceedings, and that this
                                  24
                                       authority would be undermined by imposing procedures in excess of those authorized by Congress.
                                  25
                                       Resp. Supp. Br. at 3 (“The government’s interest in maintaining the existing procedures for bond
                                  26

                                  27
                                       5
                                  28    Courts have applied Mathews in evaluating constitutional challenges to both 1226(a) and 1226(c)
                                       detentions. See Gonzalez, 2019 WL 330906, at *2-3; Jimenez, 2020 WL 510347.
                                                                                    13
                                   1   hearings to ensure that removal orders can be promptly executed is . . . legitimate and significant.”)

                                   2   (citing Demore, 538 U.S. at 519). The court recognizes that additional court-ordered procedures

                                   3   may disrupt the government’s ability to conduct orderly and timely removal proceedings. See H.R.

                                   4   REP. 104-469(I) at 122 (noting procedural barriers that frustrate the removal process). The

                                   5   government has therefore articulated an interest in retaining discretion over the grant and denial of

                                   6   bond hearings.6 This factor weighs in favor of Respondents.

                                   7                                  3.      Additional Procedural Safeguards

                                   8          Bent seeks additional procedural safeguards in the form of a new bond hearing. Pet. Supp.

                                   9   Br. at 3. He argues that the value of additional safeguards is high because “a material change in

                                  10   circumstances coupled with the passage of time” may entitle a detainee to an additional bond hearing

                                  11   as a matter of due process. See Lopez Reyes, 362 F. Supp. 3d at 777. As explained above, the IJ

                                  12   did not err in determining that Bent failed to show a change in material circumstance. Bent does
Northern District of California
 United States District Court




                                  13   not argue that the “passage of time” alone requires a third bond hearing, nor does he identify any

                                  14   authority to that effect. See id. (“The Court notes that it is not making a finding that the mere passage

                                  15   of time requires a second bond hearing.”).

                                  16          In sum, Bent has already received two prior bond hearings and has not argued that either
                                       hearing was statutorily or constitutionally inadequate.        He has failed to show a change in
                                  17
                                       circumstances that was material to the considerations underlying the initial bond determination.
                                  18
                                       Under these circumstances, the added value of a third bond hearing is minimal because there is
                                  19
                                       nothing to suggest that he would “benefit as a practical matter in the circumstances of [his] case.”
                                  20
                                       Soto, 2018 WL 3619727, at *4.
                                  21
                                              The court finds that the Mathews factors weigh in favor of Respondents and that Bent is not
                                  22
                                       entitled to a third bond hearing as a matter of due process.
                                  23
                                       //
                                  24

                                  25   6
                                         The government also asserts that it has a strong interest in detaining noncitizens who have been
                                  26   convicted of serious crimes. This reason is less compelling. The interest at stake is “the ability to
                                       detain Petitioner without providing him with another bond hearing, not whether the government
                                  27   may continue to detain him.” Lopez Reyes, 362 F. Supp. 3d at 777; see also Jimenez, 2020 WL
                                       510347, at *3 (“Providing a bond hearing would not undercut the government’s asserted interest in
                                  28   effecting removal [because] the purpose of a bond hearing is to inquire whether the alien represents
                                       a flight risk or danger to the community.”).
                                                                                        14
                                   1   III.   TEMPORARY RESTRAINING ORDER

                                   2          In his motion for a TRO, Bent seeks the same relief that he requests in his petition; namely,

                                   3   an order requiring the government to provide him with a bond hearing or a release from custody.

                                   4   His motion for a TRO is therefore denied as moot.

                                   5   IV.    CONCLUSION

                                   6          For the reasons state above, Bent’s petition for writ of habeas corpus under 28 U.S.C. § 2241

                                   7   is denied.

                                   8

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: April 6, 2020

                                  12                                                   ______________________________________
Northern District of California




                                                                                                    Donna M. Ryu
 United States District Court




                                  13                                                         United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       15
